1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 VILLAGE OF RUIDOSO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,765

10 LOGAN GARRISON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
13 James Waylon Counts, District Judge

14 Bryant, Schneider-Cook Law Firm
15 Daniel A. Bryant
16 Ruidoso, NM

17 for Appellee

18 Logan Garrison
19 Ruidoso, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.

23          Appellant Logan Garrison (Defendant) appeals from the district court’s ruling

24 that affirms his municipal court conviction for violation of the ordinance requiring that
1 he have a driver’s license. Our notice proposed to affirm. While this Court granted

2 Defendant’s request for an extension of time to file a memorandum in opposition,

3 Defendant never filed a memorandum in opposition. For reasons set forth in our

4 notice, we affirm.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge
8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2